Citation Nr: 0525377	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

What evaluation is warranted for degenerative disc disease of 
the lumbosacral spine since January 30, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from July 1977 to July 1981.  
He also served in the National Guard and Reserve following 
his period of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran testified before the 
undersigned at a videoconference hearing in May 2005.  
Following the hearing, the veteran submitted additional 
evidence, for which his representative waived the right to 
initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the initial 10 percent evaluation 
assigned his degenerative disc disease of the lumbosacral 
spine does not accurately reflect the severity of that 
disability.  Historically, the veteran injured his lower back 
while on a period of active duty for training in May 1992.  
The medical records maintained by his Reserve unit document 
subsequent lower back complaints and show that he was placed 
on a profile in 2000 for lumbar degenerative disc disease; 
the records do not mention any specific neurological 
impairment.

At a March 2003 VA examination conducted in connection with 
the instant case, the examiner noted that a past Magnetic 
Resonance Imaging study had shown a bulging disc at L5-S1, 
and that the veteran was reporting lower back pain radiating 
to his lower extremities.  The veteran also reported 
experiencing incapacitating flare ups about once per month.  
Physical examination disclosed that his muscles were 
symmetric, and without spasm.  He was able to forward flex to 
85 degrees, and backward extend to 5 degrees.  Straight leg 
raise testing was positive on the right.  The examiner 
decided not to order any diagnostic testing, and instead 
concluded that "[i]t is shown that [the veteran] has some 
neuropathy associated with [the bulging disc at L5-S1]."

At his May 2005 hearing, the veteran explained that his lower 
back symptoms had significantly worsened since the last VA 
examination in March 2003.  He testified that he now 
experiences back spasms and incapacitating episodes twice per 
month.  He also reported experiencing symptoms of lower 
extremity numbness and tingling, as well as foot drag.  He 
testified that his back condition required him to leave work 
at times.  He explained that he was receiving treatment at 
the VA Medical Center (VAMC) in Huntington, West Virginia, as 
well as from a private physician named Dr. W. Harris.  He 
indicated that his VA physicians in particular have 
occasionally prescribed bed rest for his lower back symptoms. 

Following the hearing, the veteran submitted a May 2005 
statement by a chiropractor named G. Knipp, D.C., and an 
August 2003 statement by a physician named P. Ignatiadis, 
M.D.  Dr. Knipp indicated that he first examined the veteran 
in May 2005, at which time the appellant was able to forward 
flex to 52 degrees, and backward extend to 8 degrees.  Dr. 
Knipp described the presence of hypertonicity in the lumbar 
paravertebral muscles, but noted the absence of neurological 
deficits.  Dr. Ignatiadis noted that the veteran's motor, 
sensory and reflex examinations were normal, although a 
mildly positive straight leg raise test was elicited.  He 
indicated that the veteran exhibited full flexion, and 
restricted and painful extension.

The veteran's testimony and Dr. Knipp's examination findings 
strongly suggest that the appellant's lower back condition 
has increased in severity since the last VA examination of 
the claimant's disorder in March 2003.  The Board 
consequently finds that further VA orthopedic examination of 
the veteran is necessary.  Cf. Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  

The Board notes that further examination is also necessary in 
order to determine the presence and extent of any 
neurological impairment associated with the veteran's service 
connected degenerative disc disease.  In this regard the 
Board points out that while the March 2003 examiner believed 
the record demonstrated neuropathy in the veteran, none of 
the medical records on file document such neurological 
impairment.  The record does show, however, that he has 
bulging discs in his lower spine.  At his May 2005 hearing, 
the veteran testified as to neurological impairment 
productive of, inter alia, foot drop, but Dr. Knipp (a 
chiropractor) noted that neurological examination of the 
appellant was negative for any pertinent abnormalities.  The 
Board believes that a neurological examination of the 
veteran, in addition to an orthopedic examination, would be 
helpful in the adjudication of the instant case.

The Board will also remand this case for the RO to obtain the 
VA medical records associated with the veteran's treatment at 
the Huntington, West Virginia VAMC.  See generally, Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  On remand, the RO should 
also attempt to obtain complete medical records from Drs. W. 
Harris and P. Ignatiadis dating since January 2003.

Lastly, it appears that the veteran still serves in the U.S. 
Army Reserve.  The record shows that VA last obtained medical 
records from his unit in April 2003.  The Board is of the 
opinion that the RO should attempt to obtain any more recent 
medical records on file with the veteran's Reserve unit.
 
The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include Drs. W. Harris 
and P. Ignatiadis, who may possess 
additional records pertinent to the 
claim on appeal.  With any necessary 
authorization from the veteran the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
appellant, to include any post 
January 2003 records from Drs. W. 
Harris and P. Ignatiadis, which have 
not been secured previously.  In any 
event, the RO should obtain medical 
records for the veteran from the VA 
Medical Center in Huntington, West 
Virginia, for the period from 
January 2003 to the present.  
Further, the RO should must contact 
the veteran's U.S. Army Reserve unit 
and obtain all service medical and 
personnel records for the appellant 
maintained by that unit.  If any 
federal record is not available that 
fact must be noted and a formal 
unavailability memorandum must be 
prepared in writing for inclusion 
with the claims folder.

2.  If the RO is unsuccessful in 
obtaining any record identified by 
the veteran, it must inform the 
appellant and his representative of 
this and afford them an opportunity 
to provide a copy of the outstanding 
record.  

3.  Thereafter, the RO should 
arrange for VA orthopedic and 
neurologic examinations of the 
veteran by physicians with 
appropriate expertise to determine 
the nature, extent and severity of 
the veteran's service-connected 
degenerative disc disease of the 
lumbosacral spine.  All indicated 
studies, including range of motion 
studies in degrees, should be 
performed.  In accordance with the 
latest AMIE worksheets for 
degenerative disc disease the 
examiners are to provide a detailed 
review of the veteran's pertinent 
medical history, current complaints, 
and the nature and extent of any 
lower back disability.  Tests of 
joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physicians should 
identify any objective evidence of 
pain or functional loss due to pain.  
Any specific functional impairment 
due to pain should be identified, 
and the examiners should be 
requested to assess the extent of 
any pain.  The physicians should 
also express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the physicians should so 
state.

The neurological examiner should 
specifically indicate, with respect 
to any degenerative disc disease 
found, whether the veteran has 
experienced incapacitating episodes 
(i.e., periods of acute signs and 
symptoms due to an intervertebral 
disc syndrome (IVDS) that require 
physician prescribed bed rest and 
treatment by a physician) of IVDS 
over the past 12 months, and if so, 
identify the total duration of those 
incapacitating episodes over the 
past 12 months.  The neurological 
examiner should also identify the 
signs and symptoms resulting from 
IVDS that are present constantly, or 
nearly so.  The examiner should also 
set forth findings relative to 
neurologic impairment evident from 
the veteran's IVDS.  Any abnormal 
sciatic, peroneal, popliteal or 
other nerve findings due to IVDS 
should be described in detail and 
the degree of paralysis, neuritis or 
neuralgia should be set forth (i.e. 
mild, moderate, severe, complete).

The examiners should also provide an 
opinion as to the impact of the 
veteran's degenerative disc disease 
of the lumbosacral spine on his 
employability.  The rationale for 
all opinions expressed should be 
explained.  The  claims file must be 
made available to and reviewed by 
the examiners.  The examination 
reports are to reflect that such a 
review of the claims file was made.  

5.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
reports to ensure that they are in 
complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  The RO should also 
determine whether this case should 
be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If 
the benefit sought on appeal is not 
granted in full the RO must issue a 
supplemental statement of the case, 
which should include citation to 
38 C.F.R. § 3.321(b)(1), and provide 
the appellant and his representative 
an opportunity to respond.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any 
further changes in VCAA and any 
other applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

